Citation Nr: 0432032	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 and from June 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

The Board remanded the case to the RO in November 2003.


FINDINGS OF FACT

1.  There is no medical complexity or controversy in this 
case warranting an advisory medical opinion from an 
independent medical expert.

2.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  An independent medical opinion is not warranted.  
38 U.S.C.A. § 7109 (West 2002).

2.  The criteria for a disability rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the March 2001 VCAA 
letter to him.  It advised him that VA must make reasonable 
efforts to help him get evidence, and that VA would try to 
help him get such things as medical records, employment 
records, or records from other agencies.  He was advised that 
he had to give VA enough information about those records so 
that VA could request them.  He was advised that it was still 
his responsibility to make sure the records were received by 
VA.  He was told that VA would also assist by providing a 
medical examination or getting a medical opinion if VA 
decided it was necessary to make a decision on his claim.  He 
was advised to submit evidence of post-traumatic stress 
disorder or to complete the enclosed VA Forms 21-4142 
indicating where he had received treatment.  He was also told 
that evidence of a current mental disability and other 
evidence was needed to establish service connection.  He was 
told that he could send records to VA or ask VA to assist 
him.  He was told that if the evidence was not received 
within 60 days, VA would decide his claim based only on the 
evidence VA had received plus any VA examinations or medical 
opinions.

The Board concludes that the discussion in the March 2001 
VCAA letter to the veteran informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The appealed September 2001 RO adjudication was after the 
March 2001 notification was given.  Therefore, there was 
proper subsequent VA process.  

Analysis

In November 2004, the representative requested an independent 
medical opinion.  The provisions of 38 U.S.C.A. § 7109 
indicate that when, in the judgment of the Board, expert 
medical opinion, in addition to that available within the 
Department, is warranted by the medical complexity or 
controversy involved in an appeal case, the Board may secure 
an advisory medical opinion from one or more independent 
medical experts who are not employees of the Department.  In 
light of the provisions, the Board concludes that an 
independent medical opinion is not warranted.  There is no 
medical complexity or controversy in this case warranting an 
advisory medical opinion from an independent medical expert.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Post-traumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The General Rating Formula for Mental Disorders is as 
follows:
  
Total occupational and social impairment, due to such symptom
s as:  
  gross impairment in thought processes or communication; per
sistent  
  delusions or hallucinations; grossly inappropriate behavior
;  
  persistent danger of hurting self or others; intermittent i
nability  
  to perform activities of daily living (including maintenanc
e of  
  minimal personal hygiene); disorientation to time or place;
 memory  
  loss for names of close relatives, own occupation, or own n
ame .......... 100  
Occupational and social impairment, with deficiencies in most
 areas,  
  such as work, school, family relations, judgment, thinking,
 or mood,  
  due to such symptoms as: suicidal ideation; obsessional rit
uals which  
  interfere with routine activities; speech intermittently il
logical,  
  obscure, or irrelevant; near-
continuous panic or depression affecting  
  the ability to function independently, appropriately and ef
fectively;  
  impaired impulse control (such as unprovoked irritability w
ith  
  periods of violence); spatial disorientation; neglect of pe
rsonal  
  appearance and hygiene; difficulty in adapting to stressful
  
  circumstances (including work or a worklike setting); inabi
lity to  
  establish and maintain effective relationships ............
........... 70  
Occupational and social impairment with reduced reliability a
nd  
  productivity due to such symptoms as: flattened affect;  
  circumstantial, circumlocutory, or stereotyped speech; pani
c attacks  
  more than once a week; difficulty in understanding complex 
commands;  
  impairment of short- and long-
term memory (e.g., retention of only  
  highly learned material, forgetting to complete tasks); imp
aired  
  judgment; impaired abstract thinking; disturbances of motiv
ation and  
  mood; difficulty in establishing and maintaining effective 
work and  
  social relationships ......................................
............... 50  
Occupational and social impairment with occasional decrease i
n work  
  efficiency and intermittent periods of inability to perform
  
  occupational tasks (although generally functioning satisfac
torily,  
  with routine behavior, self-
care, and conversation normal), due to  
  such symptoms as: depressed mood, anxiety, suspiciousness, 
panic  
  attacks (weekly or less often), chronic sleep impairment, m
ild memory  
  loss (such as forgetting names, directions, recent events) 
............... 30  
Occupational and social impairment due to mild or transient s
ymptoms  
  which decrease work efficiency and ability to perform occup
ational  
  tasks only during periods of significant stress, or; sympto
ms  
  controlled by continuous medication .......................
............... 10  
A mental condition has been formally diagnosed, but symptoms 
are not  
  severe enough either to interfere with occupational and soc
ial  
  functioning or to require continuous medication ...........
................ 0 

For the following reasons and bases, the preponderance of the 
evidence is against the claim.  

The veteran was in no distress and was alert and oriented on 
VA evaluation in November 2000.  Later in November 2000, it 
was reported that he had symptoms of severe occupational 
stress.  However, he was working.  Moreover, he was not 
psychotic, manic, paranoid, suicidal, or homicidal, and was 
only mildly depressed.  Also, he reported that he enjoyed a 
good relationship with his wife and children, and he agreed 
to increase his medication.  

On subsequent VA evaluation in November 2000, the veteran 
reported that he had worked as a policeman and deputy sheriff 
until 2 years beforehand, when he took a job as a probation 
officer.  When the job work load became tremendous is when 
his wife began to complain about his nightmares.  He had 
medicated with at least 6 beers daily until recently when his 
wife asked him to cut down and he did.  Additionally, he had 
made the decision to change jobs.

While at the time of that November 2000 VA outpatient 
treatment, the veteran reported that his wife complained of 
his restless sleep and nightmares with screaming out about 
Vietnam, she attended the June 2001 VA examination with him.

At the time of the veteran's July 2001 VA examination, he had 
been in his current marriage since 1996.  It was his third 
marriage.  He had been in construction as a carpenter since 4 
months before the current examination.  He related the 
quality of his peer relationships and social adjustments as 
minimal.  Also, he had very poor grooming.  However, on 
mental status examination, he was casually attired and had 
good eye contact and interaction was extremely congenial and 
friendly.  While he reported suicidal thoughts without 
planning, he was oriented to person, place, and time.  Memory 
testing showed no impairment grossly.  Additionally, his 
speech was appropriate, logical, and linear and he had no 
history of impaired impulse control.  Furthermore, he had no 
indications of anxiety or panic symptomatology.  The examiner 
indicated that his self medication with alcohol had assisted 
him through the years but that it was no longer effective in 
maintaining his productive function.

In VA group therapy in September 2001, the veteran 
contributed to the discussion, provided useful insight, and 
added to the therapeutic environment of the group. 

The veteran's wife contacted VA in November 2001 to say that 
the veteran was drinking heavily.   

However, the veteran self-referred for VA hospitalization for 
alcohol abuse in August 2002.  The discharge summary notes 
that during the 14-day hospitalization, he had been calm, 
cooperative, and attentive since the time of admission.  Axis 
IV included family, social, and occupational problems, but 
his global assessment of functioning was 55.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). A score of 51 to 60 
is defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

On VA evaluation in March 2003, his attention span was not 
impaired and he was oriented to time, place, and person.  His 
recall of recent and remote events was good and he had fairly 
good knowledge of current events.  An obsession with his war 
experiences was noted.  Judgment was fair.

On VA evaluation in May 2003, the veteran was described as a 
retired veteran while it was also mentioned that he reported 
feeling depressed since he had lost his job the week before.  
However, while he was alert and cooperative and made good eye 
contact and his hygiene and grooming was good.  Furthermore, 
he did not exhibit any unusual mannerisms or bizarre 
behavior.  He answered questions relevantly.  There was no 
suicidal thinking.  He had nightmares three times per week 
and he felt anxious and depressed.  There was no clouding of 
his consciousness and he was capable of simple calculation 
and had good knowledge of current events.  Furthermore, there 
were no delusions or hallucinations and his current global 
assessment of functioning was 60.  

On VA outpatient treatment in August 2003, the veteran 
reported that he lived with his wife and stepson and had a 
good relationship.  He complained of flashbacks.  On mental 
status examination, he was alert and oriented times three.  
He was cooperative and had good eye contact and good 
attention span and concentration.  His speech was of normal 
rate and was coherent, organized, relevant, and logical.  His 
mood was fine and his affect was congruent.  His thought 
processes were organized and goal directed and he had normal 
thought associations with no loose associations.  He had no 
auditory or visual hallucinations.  He was able to abstract 
and comprehend.  His recent and remote memory were good and 
his judgment and insight were good.  

On VA outpatient treatment in October 2003, the veteran 
reported that he has merely occasional visual hallucinations 
of seeing Viet Cong.  He also indicated that his main 
stressor was his marriage.  A psychiatrist noted that he 
denied suicidal and homicidal ideation and violent incidents.  
He was alert and oriented times three, his attitude was 
cooperative, and he had good eye contact and good attention 
span and concentration.  His thought process was organized 
and goal directed and his thought associations were normal 
with no loose associations.  His thought content was negative 
for hallucinations and he was able to abstract and 
comprehend.  His judgment was good.

The June 2004 VA examination report indicates that the 
veteran came on time for the examination, and reported 
subjective decrease in short and long term memory and 
concentration.  The veteran also reported that he had to 
check the lock 2 or 3 times when he left the house, and that 
he washed his hands about hourly.  The veteran further 
reported that he got along with people okay, and that he 
sometimes becomes angry, but he denied violence.  He had been 
working at a new job for a little over a year, performing 
quality assurance work, auditing books for billing and 
documentation purposes.  He stated that he was getting along 
with the clients of the employer.  He was also in the process 
of getting divorced.  He had been living by himself for about 
4 months and denied many activities at present.  He would 
occasionally go fishing or ride his motorcycle by himself.  
On mental status examination, he was alert, casually dressed, 
and groomed.  His speech was normal, there was no agitation, 
and his mood was euthymic.  There were no perceptual 
abnormalities, his thinking was linear, and there was no 
suicidal or homicidal ideation.  He was oriented in all 
spheres and his short and long term memory and concentration 
were grossly intact.  He scored 30/30 on the mini mental 
status examination.  The global assessment of functioning of 
55 was continued based on moderate symptoms including sleep 
disturbance, intrusive memories, subjective impairment in 
concentration, and relative social isolation.  The examiner 
reported that the symptoms resulted in a mild degree of 
subjective impairment in the patient's industrial activities 
and employability.  

While the veteran reported in his September 2002 VA Form 9 
that he has no impulse control and that he has periods of 
violence, the preponderance of the evidence including other 
statements he has made shows that he has not been violent.  
Additionally, while he indicated that he has deficiencies in 
family relations, which he stated were poor, to assign a 70 
percent rating, there must be deficiencies in most areas.  
The Board does not accept his September 2002 assertion that 
he has deficiencies in judgment because the August and 
October 2003 VA outpatient records indicate that his judgment 
was good.  The Board does not accept as probative of 
additional symptomatology his September 2002 assertion that 
he has suicidal tendencies.  He has not asserted this with a 
VA health care provider.  Instead, one examiner reported in 
July 2001 that he had suicidal thoughts but there are other 
reports in November 2000, March 2003, August 2003, October 
2003, and June 2004, indicating that he denied suicidal 
ideation.  He also reported obsessional rituals which affect 
daily life in his September 2002 statement.  However, there 
is no indication of obsessional rituals which interfere with 
routine activities.  

Additionally, the veteran reported in September 2002 that he 
is unable to establish and maintain effective relationships.  
The preponderance of the evidence shows that this is not the 
case.  He had had a good relationship with his wife and 
children in November 2000.  At the time of the June 2001 VA 
examination, he was extremely congenial and friendly.  He 
contributed to the VA group discussion in September 2001 and 
added to the therapeutic environment of the group.  Several 
VA health care providers have indicated that he is 
cooperative.  Moreover, in June 2004, the veteran reported 
that he got along with people okay, that he had been working 
at a job for a little over a year, and that he was getting 
along with the clients of the employer.  He was in the 
process of getting divorced, but his marriage had been his 
main stressor in October 2003.

Furthermore, while the veteran's grooming was poor at the 
time of the July 2001 examination, he was casually attired.  
Furthermore, his hygiene and grooming were good in May 2003 
and he was casually dressed and groomed at the time of the 
June 2004 VA examination and he reported at that time that he 
washed his hands about hourly.  He does not have near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  No 
spatial disorientation has been shown and in fact the 
evidence reports orientation to time, place, and person.  

In light of the evidence, a higher evaluation is not 
warranted.

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2004) in the July 2004 
supplemental statement of the case, the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board finds that there has not 
been marked interference with work and that there have not 
been frequent periods of hospitalization due to the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



